Appeal by the defendant from a judgment of the County Court, Orange County (Pano Patsalos, J.), rendered July 30, 1987, convicting him of rape in the first degree, robbery in the second degree, coercion in the first degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence. We disagree. The complainant, who knew the defendant, testified without equivocation that the defendant raped and robbed her. The complainant’s testimony was corroborated by the medical evidence, and by the testimony of several witnesses that the complainant was hysterical after the incident. Moreover, the defendant’s alibi was completely rebutted. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon *588the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We also find that the court properly admitted the defendant’s statements into evidence (see, People v McIntyre, 138 AD2d 634; People v Sobolof, 109 AD2d 903; People v Putland, 105 AD2d 199; People v Oates, 104 AD2d 907). In addition, we reject the defendant’s claim that he was denied the meaningful representation of defense counsel due to misstatements his trial attorney made during his summation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Sullivan, 153 AD2d 223).
We have considered the defendant’s remaining contentions and find that they are without merit. Thompson, J. P., Brown, Kunzeman and Miller, JJ., concur.